Name: Council Directive 92/14/EEC of 2 March 1992 on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988)
 Type: Directive
 Subject Matter: deterioration of the environment;  technology and technical regulations;  air and space transport
 Date Published: 1992-03-23

 Avis juridique important|31992L0014Council Directive 92/14/EEC of 2 March 1992 on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) Official Journal L 076 , 23/03/1992 P. 0021 - 0027 Finnish special edition: Chapter 7 Volume 4 P. 0080 Swedish special edition: Chapter 7 Volume 4 P. 0080 COUNCIL DIRECTIVE 92/14/EEC of 2 March 1992 on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to the proposal from the Commission(1) , Having regard to the opinion of the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee(3) , Whereas the application of noise emission standards to civil subsonic jet aeroplanes has significant consequences for the provision of air transport services, in particular where such standards limit the useful life of aeroplanes operated by airlines; whereas Council Directive 80/51/EEC(4) , fixes limits on emission of such noise; Whereas Council Directive 89/629/EEC(5) limits the addition to the civil air registers of Member States of aeroplanes that only comply with the standards specified in Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988); whereas that Directive specifies that the limitation on addition is only a first stage; Whereas the programme of action of the European Communities on the environment(6) shows clearly the importance of the problem of noise and, in particular, the need to take action against noise due to air traffic; Whereas, owing to the problem of growing congestion at Community airports, it is essential to ensure that the best use is made of existing facilities; whereas this will only be possible if environmentally acceptable aeroplanes are used; Whereas the work undertaken by the Community in cooperation with other international bodies indicates that measures to limit the operation of aeroplanes which do not comply with the standards of Chapter 3 of Annex 16 must follow any non-addition rule in order for this to be of environmental benefit; Whereas common rules for this purpose should be introduced on a reasonable time-scale to ensure a harmonized approach throughout the Community, supplementing existing rules; whereas this is particularly important in view of the recent trend towards progressive liberalization of European air traffic; Whereas aeroplane noise should be further reduced, taking into account environmental factors, technical feasibility and economic consequences; Whereas it is appropriate to restrict the operation of civil subsonic jet aeroplanes on Member States' registers to those which comply with the standards of Chapter 3 of Annex 16; whereas a timetable for the gradual withdrawal from Member States' registers of those aeroplanes which do not meet Chapter 3 standards would represent a facility both for airlines and for manufacturers; Whereas special consideration should be given to the problems of developing nations; Whereas in cases of technical or economic difficulty, it would be reasonable to grant limited exemptions, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The objective of this Directive is to restrict the operation of civil subsonic jet aeroplanes as specified in Article 2. 2. This Directive shall apply to aeroplanes with a maximum take-off mass of 34 000 kg or more with a certified maximum internal accommodation for the aeroplane type in question consisting of more than nineteen passenger seats, excluding any seats for crew only. Article 2 1. Member States shall ensure that, as from 1 April 1995, civil subsonic jet aeroplanes fitted with engines having a by-pass ratio of less than two cannot operate at airports situated in their territory unless granted noise certification either: (a) to the standards specified in Part II, Chapter 3, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988); or (b) to the standards specified in Part II, Chapter 2, Volume 1 of Annex 16 to the aforesaid Convention, provided that they were first issued an individual certificate of airworthiness less than 25 years previously. 2. Member States shall ensure that, as from 1 April 2002, all civil subsonic jet aeroplanes operating from airports situated in their territory comply with the provisions of paragraph 1 (a). 3. The territory referred to in paragraphs 1 and 2 shall not include the overseas departments referred to in Article 227 (2) of the Treaty. Article 3 Aeroplanes listed in the Annex shall be exempt from the provisions of Article 2 (1) (a) and (b) in so far as: (a) such subsonic civil jet aeroplanes, granted noise certification to the standards specified in Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988), operated into Community airports in a 12-month reference period between 1986 and 1990 selected in conjunction with the States concerned; and (b) these aeroplanes were on the register of the developing nations shown in the Annex in the reference year and continue to be operated by natural or legal persons established in those countries. Article 4 Member States may grant exemptions to the 25-year term specified in Article 2 (1) (b), for not more than three years in total, for aeroplanes in respect of which an airline demonstrates that the pursuit of its operations would otherwise be adversely affected to an unreasonable extent. Article 5 1. Member States shall exempt from Article 2 (1) aeroplanes which do not meet the standards of Chapter 3 of Annex 16 but which can be altered to meet those standards, provided that: (a) suitable conversion equipment exists and is actually available for the aeroplane type in question; (b) aeroplanes fitted with such equipment meet the standards of Chapter 3 of Annex 16, as determined in accordance with the technical standards and procedures accepted by the Member States until such time as common standards and procedures are established at Community level; (c) the airline has ordered the equipment by 1 April 1994; (d) the airline has accepted the earliest delivery date for such alterations. 2. Member States may grant exemptions from Article 2 for aeroplanes of historical interest. Article 6 Member States may grant, on the basis of the principle of one exemption for each aeroplane ordered, exemptions from the provisions of Article 2 (1) for aeroplanes where an order has been placed before 1 April 1994 for a replacement aeroplane that meets the standards of Chapter 3 of Annex 16, provided that the airline accepted the earlist delivery date. Article 7 Subject to the approval of the competent authority of a Member State, airlines may not be required under Article 2 (1) to delete from the registers aeroplanes which do not meet the standards of Chapter 3 of Annex 16 at an annual rate equivalent to more than 10 % of their total civil subsonic jet fleet. Article 8 In individual cases, Member States may permit the temporary use at airports situated in their territory of aeroplanes which cannot be operated on the basis of the other provisions of this Directive. This exemption should be limited to: (a) aeroplanes whose operations are of such an exceptional nature that it would be unreasonable to withhold a temporary exemption; (b) aeroplanes on non-revenue flights for the purposes of alterations, repair or maintenance. Article 9 1. Any Member State granting exemptions under Article 4 to 7 shall inform the competent authorities of the other Member States and the Commission of the fact and of the grounds for its decision. 2. Any Member State shall recognize the exemptions granted by another Member State in respect of aeroplanes on the registers of the latter. Article 10 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 July 1992. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 11 This Directive is addressed to the Member States. Done at Brussels, 2 March 1992. For the CouncilThe PresidentJoao PINHEIRO (1) OJ No C 111, 26. 4. 1991, p. 5. (2) OJ No C 13, 20. 1. 1992. (3) OJ No C 339, 31. 12. 1991, p. 89. (4) OJ No L 18, 24. 1. 1990, p. 26. Directive amended by Directive 83/206/EEC (OJ No L 117, 4. 5. 1983, p. 15). (5) OJ No L 363, 13. 12. 1989, p. 27. (6) OJ No C 328, 7. 12. 1987, p. 1. ANNEX LIST OF AIRCRAFT EXEMPTED IN ACCORDANCE WITH ARTICLE 3 ALGERIA Aeroplane Type Registration Operator B-727-2D67T-VEH AIR ALGERIE B-727-2D67T-VEI AIR ALGERIE B-727-2D67T-VEM AIR ALGERIE B-727-2D67T-VEP AIR ALGERIE B-737-2D67T-VEE AIR ALGERIE B-737-2D67T-VEG AIR ALGERIE B-737-2D67T-VEJ AIR ALGERIE B-737-2D67T-VEK AIR ALGERIE B-737-2D67T-VEL AIR ALGERIE B-737-2D67T-VEN AIR ALGERIE B-737-2D67T-VED AIR ALGERIE B-737-2D67T-VEQ AIR ALGERIE BURKINA FASO B-707-336CXT-ABX NAGANGANNI CHILE B-707-331CCC-CUE FAST AIR CARRIER SF DOMINICAN REPUBLIC B-707-399CHI-422CT DOMINICANA DE AVIACIÃ N EGYPT B-707-328CSU-DAAZ AS AIRLINE B-707-336CSU-DAZ AS AIRLINE B-737-266SU-BBX EGYPT AIR B-737-266SU-AYL EGYPT AIR B-737-266SU-AYK EGYPT AIR B-737-266SU-AYI EGYPT AIR B-737-266SU-BBW EGYPT AIR B-737-266SU-AYO EGYPT AIR GHANA F-28-20009G-ABZ GHANA AIRWAYS CORPORATION KENYA DC-8-635Y-ZEB AFRICAN SAFARI AIRWAYS Ltd LIBYA B 727-2L55A-DIC LYBYAN ARAB AIRLINES B 727-2L55A-DIB LYBYAN ARAB AIRLINES B 727-2L55A-DIA LYBYAN ARAB AIRLINES B 727-2L55A-DID LYBYAN ARAB AIRLINES B 727-2L55A-DIE LYBYAN ARAB AIRLINES MAURITANIA F 28-40005T-CLF AIR MAURITANIE F 28-40005T-CLG AIR MAURITANIE MOROCCO B 727-2B6CN-RMO ROYAL AIR MAROC B 727-2B6CN-CCF ROYAL AIR MAROC B 727-2B6CN-CCG ROYAL AIR MAROC B 727-2B6CN-CCH ROYAL AIR MAROC B 727-2B6CN-CCW ROYAL AIR MAROC B 737-2B6CN-RMI ROYAL AIR MAROC B 737-2B6CN-RMJ ROYAL AIR MAROC B 737-2B6CN-RMK ROYAL AIR MAROC B 707-351CCN-RMB ROYAL AIR MAROC B 707-351CCN-RMC ROYAL AIR MAROC NIGERIA B 707-351C5N-ASYE AS CARGO AIRLINES B 707-338C5N-ARQD AS AIR CARGO B 707-3F9C5N-ABK NIGERIA AIRWAYS Ltd RWANDA B 707-328C9XR-JA AIR RWANDA SUDAN B 707-338CST-ALP TRANS ARABIAN AIR TRANSPORT PARAGUAY DC-8-63ZP-CCH LÃ NEAS AÃ REAS PARAGUAYAS (AIR PARAGUAY) URUGUAY B-707-387BCX-BNU PRIMERAS LÃ NEAS URUGUAYAS DE NAVEGACIÃ N AÃ REA (PLUNA) SWAZILAND DC-8F-543D-ADV AFRICAN INTERNATIONAL AIRWAYS (PTY) Ltd TUNISIA B-727-2H3TS-JHT TUNIS AIR ZAIRE B-707-329C90-CBS SCIBE AIRLIFT ZIMBABWE B-707-330BZ-WKU AIR ZIMBABWE B-707-330BZ-WKV AFRICAN AIRLINES INTERNATIONAL